Citation Nr: 1221880	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified in January 2007 before a Veterans Law Judge (VLJ) who is no longer employed by the Board at a Travel Board hearing at the above RO.  A transcript is included in the claims file.  The Veteran did not respond to an April 2012 letter asking whether he wished to have a new hearing before another VLJ.

This claim was previously before the Board in August 2007, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in January 2010.  He was diagnosed with irritable bowel syndrome based on the alternating constipation and diarrhea without nocturnal symptoms or blood in the stool.  The examiner felt that the in-service symptoms were highly suggestive of gastritis and that it was less likely as not that it had anything to do with the current irritable bowel syndrome.  However, no rationale was provided, and therefore the opinion has no probative value.   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In December 2011 a VA gastroenterologist reviewed the claims file and provided an opinion at the request of the Board.  The doctor diagnosed the Veteran with constipation predominant irritable bowel syndrome.  He felt it was less likely than not that the two episodes of in-service gastroenteritis lead or contributed to the Veteran's current irregularity in bowel movements.  Since no rationale was provided, the opinion cannot be given probative value.  See Nieves-Rodriguez, supra.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran must be scheduled for another VA examination before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his gastrointestinal disability.  The claims file must be made available to the examiner in connection with the examination.  The examiner should provide a diagnosis for the Veteran's current gastrointestinal disability.  He/she should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current gastrointestinal disability is related to service, including the in-service gastrointestinal symptoms.  A complete rationale must be provided for any opinion provided.

2.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


